DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/30/2021 has been entered.  Claim 4 has been cancelled.  Claims 1-3 and 5-8 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ELECTRO-OPTICAL DEVICE COMPRISING AN INTER-SUBSTRATE CONDUCTIVE MEMBER DISPOSED SPACED APART FROM A SEAL MATERIAL AND ELECTRONIC APPARATUS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the electro-optical device of claim 1, in particular, an inter-substrate conductive member disposed spaced apart from the seal material; an inorganic film having a first portion disposed on a side face of the seal material and a second portion disposed on a side face of the inter-substrate conductive member, the side face of the seal material being a face that opposes the inter-substrate conductive member, the side face of the inter-substrate conductive member being a face that opposes the seal material, the side face of the seal material and the side face of the inter-substrate conductive member opposing each other, and the first portion and the second portion being spaced apart from each other: at one of the pair of substrates, an interlayer insulating film having an opening; and an electrode provided along a side face of the opening and electrically coupled, inside the opening, to the inter-substrate conductive member, wherein the inter-substrate conductive member is provided spaced apart from a part of the opening along a side face of the electrode, and the inorganic film is provided to cover from the part of the opening along the side face of the electrode to the side face of the inter-substrate conductive member.  The closest prior art of Oba (U.S. 2012/0113333) discloses an electro-optical device (100, Fig. 2A; page 3, para [0035]) comprising: an inter-substrate conductive member (109b, Fig. 5B) disposed spaced apart from 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishida et al. (U.S. 9,632,338) and Ogawa (U.S. 8,867,012) discloses an electro-optical device comprising an inter-substrate conductive member but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871